Citation Nr: 0534861	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected hemorrhoids, currently rated as 20 
percent disabling.

2.  Entitlement to service connection for gynecological 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1972 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In February 2004, the veteran testified 
via videoconference at a Board hearing.  This matter was 
previously before the Board and was remanded in November 
2004.

The Veterans Law Judge before whom the veteran testified is 
no longer with the Board.  The veteran was afforded an 
opportunity to have another Board hearing, but she expressly 
declined another hearing in a written communication received 
in November 2005. 

The issue of entitlement to service connection for a 
gynecological disability is addressed in the remand portion 
of the decision below and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as hemorrhoids, is productive of internal and 
external hemorrhoids with fissures.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 7336 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.

It appears that full VCAA notice in this case was not 
provided to the appellant prior to the initial adverse RO 
decision.  Therefore, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In April 2002 and April 2003 letters, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board believes that a reasonable inference 
from such communications was that the appellant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met, 
including the duty to notify the appellant to submit any 
pertinent evidence in her possession, and that any defect in 
the timing of such notice constitutes harmless error.  A 
January 2005 letter to the veteran reiterated the respective 
responsibilities of the parties and the type of evidence 
necessary to substantiate her claims. 

With regard to the increased rating for hemorrhoids issue, 
the Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim.  The record includes service 
medical records, private medical records and VA treatment 
records.  As the veteran has been afforded an adequate VA 
examination in connection with the hemorrhoids issues, the 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met as to that issue.  Under these circumstances, 
the Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).



Analysis

The veteran's service-connected hemorrhoids disability is 
currently rated by the RO under Diagnostic Code 7336.  
Diagnostic Code 7336 dictates that mild or moderate 
hemorrhoids warrant a noncompensable rating and large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent occurrences, warrant a 10 percent 
rating.  A 20 percent rating is warranted with persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.71a, Diagnostic Code 7336 (2005).

The veteran's post-service medical records document small to 
moderate internal and external hemorrhoids and consistent 
complaints of itching, irritation and bleeding.  A February 
2005 VA examination report includes diagnoses of internal 
hemorrhoids confirmed by colonoscopy and anoscopy and a 
posterior anal fissure secondary to hemorrhoids and treatment 
of irritable bowel syndrome.  On physical examination, there 
was no evidence of external hemorrhoidal tags or masses.

The Board notes that the veteran is currently rated at the 
highest rating available under Diagnostic Code 7336.  The 
Board has considered whether a higher rating is warranted for 
the veteran's disability under other applicable diagnostic 
codes, but there is no evidence of involuntary bowel 
movements, loss of sphincter control, stricture or prolapse 
of the anus or rectum, or fistulas to warrant a rating in 
excess of 20 percent for the veteran's service-connected 
hemorrhoids disability under Diagnostic Codes 7332-7335.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein.


ORDER

A disability rating in excess of 20 percent for the veteran's 
service-connected hemorrhoids disability is not warranted.  
To this extent, the appeal is denied.


REMAND

As noted above, the veteran has applied for entitlement to 
service connection for a gynecological disability.  The 
veteran's service medical records show that she had several 
gynecological complaints with treatment during active duty 
service.  The veteran's post-service medical records show 
evidence of possible fibroids, several vaginal infections, 
and possible diagnosis of other disease.  There is a February 
2005 VA examination report of record which shows that the 
veteran was seen at the Women's Health Center at the San 
Francisco VA Medical Center, but the examination report 
provides no indication of whether or not the examiner 
reviewed the veteran's c-file, in particular her service 
medical records and post-service medical records relating to 
gynecological complaints, and there is no clear opinion 
provided as to whether or not the veteran currently suffers 
from any gynecological disabilities and, if so, whether or 
not such disabilities are etiologically related to the 
veteran's complaints in service.  It appears that the 
examiner determined that the examination was within normal 
limits according to an abbreviation to that effect and the 
examination appears to have been very cursory.  In light of 
this inadequate examination report, the Board finds that this 
issue must be remanded to schedule the veteran for an 
additional VA examination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a gynecological examination with an 
appropriate medical doctor.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated special tests should be 
accomplished.  It should be clearly 
reported whether or not the veteran 
suffers from current chronic 
gynecological disability or disabilities.  

As to any current chronic gynecological 
disability found on examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
the current disability is causally 
related to her active duty service.  

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine whether 
service connection is warranted for a 
gynecological disability.  If the 
determination of this claim remains 
unfavorable, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


